ACCEPTED
                                                                                            01-14-00615-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        2/9/2015 3:49:35 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

                                 No. 01-14-00615-CR
                                         In the
                                   Court of Appeals                       FILED IN
                                        For the                    1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                First District of Texas            2/9/2015 3:49:35 PM
                                      At Houston                   CHRISTOPHER A. PRINE
                                                                Clerk
                                     No. 1421977
                            In the 262nd District Court of
                                 Harris County, Texas
                             
                                   DEVON HENSELY
                                       Appellant
                                         v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 262nd district court of Harris County, Texas, cause 1421977, the State

          of Texas v. Devon Hensley, appellant, was convicted of aggravated robbery.

      2. He was assessed punishment of confinement for 43 years in the Institutional

      Division of the Texas Department of Criminal Justice.
       3. The State’s brief is due on February 9, 2014.

       4. An extension of time in which to file the State’s brief is requested until

       March 16, 2015.

       5. No previous extensions have been requested by the State.

       6. The facts relied upon to explain the need for this extension are:


        Since appellant filed his brief, I have filed briefs in cause numbers 01-14-
00332-CR, 14-14-00451-CR, 14-14-00704-CR, 01-14-00605-CR, and 14-13-
00767-CR. I have also been assigned the appellate briefs in 4 other cases. In
addition to brief writing, I also handle legal questions from trial court
prosecutors on a daily basis. This motion is not sought for delay, but so that
justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until March 16, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on February 9, 2015:

      Wayne T. Hill
      4615 Southwest freeway, Suite 600
      Houston, Texas 77027
      wthlaw@aol.com



                                               /s/ Abbie Miles
                                               Abbie Miles
                                               Assistant District Attorney
                                               Harris County, Texas


Date: February 9, 2015